Title: To James Madison from Thomas Doughty, 6 April 1802
From: Doughty, Thomas
To: Madison, James


Sir,
Charleston So. Carolina April 6th. 1802
As in the letter You did me the honor to address me last fall, You mentioned that You would, in conformity to my request, take the necessary Steps, to have the monies, received in Holland for the Wilmington Packett claim, drawn to this Country—
You will oblige me by informing me, if You have been enabled to do so, and if it has been effected, what amount in dollars, the same has render’d. I am Sir Very respectfully Your most obt.
Thos Doughty.
 

   
   RC (DNA: RG 76, Netherlands, Misc. Claims, ca. 1793–1847). Docketed by Brent.



   
   Letter not found. Doughty probably referred to Jacob Wagner’s letter to him, 22 Sept. 1801, mentioned in Doughty to JM, 5 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:161).



   
   For Doughty’s claim to the Wilmington Packet, see his letter to JM, 11 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:103 and n. 1), and Hill, William Vans Murray, pp. 49–50 and n. 12.


